FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                December 13, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 ZENO EUGENE SIMS,

               Petitioner-Appellant,                     No. 11-3212
          v.                                             (D. of Kan.)
 CLAUDE CHESTER,                               (D.C. No. 5:09-CV-03082-RDR)

               Respondent-Appellee.


                          ORDER AND JUDGEMENT *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges. **


      Zeno Eugene Sims, a federal prisoner proceeding pro se, appeals from an

order dismissing his 28 U.S.C. § 2241 habeas corpus petition. Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the district court’s order of

dismissal.




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
         Sims is currently serving a 235-month federal sentence at United States

Prison-Leavenworth for the distribution of cocaine base. After he serves his

federal time he will be transferred to Jackson County, Missouri to serve a 30-year

state sentence for murder. The federal court held Sims’s federal sentencing

hearing two weeks before the state court held its sentencing hearing, and the

federal court stated that Sims’s federal sentence would run concurrently with the

state sentence which had not yet been imposed. The state court, however,

disagreed and imposed a consecutive sentence. When the Bureau of Prisons

(BOP) attempted to transfer Sims to state custody so that he could begin serving

the sentences concurrently, Missouri refused to take custody of Sims until he

completed his federal sentence.

         Sims asks this court to issue a nunc pro tunc order to the BOP requiring it

to transfer him to the custody of Missouri so that he can serve his state sentence

concurrently with his federal sentence, in accordance with the federal court’s

order.

         This is not the first time that Sims has made this request. In 2004 he filed

an essentially identical petition in the District of Louisiana, where the court

denied his petition on the merits. R., Vol. I, Doc. 8-2, Attachment 3, Ex. F at

265, Sims v. Tapia, No. 04-CV-0227-A (W.D. La. August 24, 2004). He has also

sought relief from the sentencing court, R., Vol. II, Doc. 8-3, Attachment 3 at




                                           -2-
270–95, United States v. Sims, No. 2:01-cr-04030 (W.D. Mo.), and through an

administrative process before the BOP.

      Sims filed this petition in the District of Kansas which dismissed his

petition as successive, finding he presented the same claims to the Western

District of Louisiana and that they were resolved on the merits.

      “We review the district court’s dismissal of a § 2241 habeas petition de

novo.” Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir. 2010) (internal quotation

marks omitted). Because Sims is proceeding pro se, we construe his pleadings

liberally. See Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003).

      Although “a federal inmate does not need prior circuit authorization to

pursue a second or successive habeas petition brought under § 2241,” the

provisions of § 2241 are subject to § 2244(a) and “the traditional doctrines

governing successive and abusive writs inform our application of that

subsection’s bar.” Stanko v. Davis, 617 F.3d 1262, 1272 (10th Cir. 2010). One

of these principles “authorize[s] a federal court to decline to consider a habeas

petition presenting a claim that was previously raised and adjudicated in an earlier

habeas proceeding, unless the court determined that hearing the claim would serve

the ends of justice.” Id. at 1269.

      Sims raises no new claims before us and makes no attempt to argue that the

earlier court proceeding did not provide him with a full and fair hearing on the

merits. The district court was correct to dismiss his petition as successive.

                                         -3-
Affirmed.

                  Entered for the Court,

                  Timothy M. Tymkovich
                  Circuit Judge




            -4-